El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Cayetano Coll Cuchí demandó a la Porto Pico Railway, Light & Power Company en reclamación de $15,500 por da-ños y perjuicios basándose para ello, en resumen, en que la demandada penetró en la oficina del demandante sin su permiso, a viva fuerza, y cortó la corriente eléctrica que se había obligado a suministrarle, privándole así de servicios de luz y fuerza que le impidieron usar su dicha oficina du-rante las horas de la noche.
*768Aceptó la demandada en sn contestación que había en efecto cortado la corriente, alegando que realizó tal hecho de acuerdo con los términos de su contrato por habérsele de-jado de pag’ar durante tres meses la corriente consumida. Sostuvo que no entró en las oficinas del demandante a viva fuerza. Negó que el demandante sufriera perjuicios.
Se practicó la prueba y la corte de distrito declaró final-mente la demanda sin lugar, apelando entonces el deman-dante para ante este Tribunal Supremo.
La oficina de que se trata pertenecía al demandante, pero la corriente eléctrica se suministraba a virtud de un contrato firmado el 2 de agosto de 1916, así: “Juan Pujol. P/O Cay. Coll Cuchí.” Los recibos se pasaron siempre a nombre de Juan Pujol. Este murió y dejaron de pagarse tres reci-bos. Los cobró finalmente por carta la demandada. El de-mandante contestó esa carta comunicando el hecho de la muerte de Pujols sin bienes. ' La demandada ordenó entonces que se cortara la corriente y se quitara el contador. Al ir sus empleados a cumplir sus órdenes, intervino el deman-dante y lo impidió mientras estuvo presente, pero los em-pleados aprovechando el momento en que sólo había una señorita en la oficina, sin solicitar permiso de nadie, más sin usar fuerza o violencia de ningún género, penetraron y cortaron la corriente.
El demandante sostuvo que cuando contestó la carta re-lativa al cobro de la deuda no sabía que se trataba de la corriente suministrada a su oficina. Sostuvo también que estuvo siempre dispuesto a pagar pidiendo sólo que los reci-bos se dirigieran a su nombre y que a ello se avino la com-pañía. La compañía no aceptó esta versión de los hechos. Y el conflicto de la prueba fué resuelto por el juez de dis-trito en contra del demandante.
Quedó demostrado, pues, que por una u otra circunstan-cia la corriente consumida no fué pagada y por tanto que la *769demandada actuó dentro de las facultades claramente reco-nocidas en su contrato al dejar de suministrarla. Dice el contrato así:
“Qué si el abonado dejare de pagar cualquiera o todas las cuen-tas en su totalidad a su presentación, la compañía podrá quitar el contador y dejar de suministrar la corriente sin otro aviso.”
La única cuestión que podría ofrecer alguna duda es la' del derecho de la demandada a entrar en la oficina del de-mandante sin su permiso; pero esa duda no reviste impor-tancia para los efectos del recurso en el presente caso, dada-la circunstancia de que el demandante no probó que sufriera perjuicio alguno y él mismo declarando ¿inte la corte dijo que a virtud de orden suya su chauffeur, al cabo de algún tiempo, conectó los alambres y siguió usando la corriente eléctrica.
Para un estudio por analogía del principio envuelto, púede consultarse el caso de Silverstin v. Kohler & Chase, 9 A. L. R. 1177, y autoridades en él citadas.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres, Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.